
	
		II
		112th CONGRESS
		2d Session
		S. 2223
		IN THE SENATE OF THE UNITED STATES
		
			March 22, 2012
			Mr. Crapo (for himself,
			 Mr. Warner, Mr.
			 Toomey, Mrs. Hagan,
			 Mr. Corker, and Mr. Carper) introduced the following bill; which was
			 read twice and referred to the Committee
			 on Banking, Housing, and Urban Affairs
		
		A BILL
		To address the implementation of certain prohibitions
		  under the Bank Holding Company Act of 1956, and for other
		  purposes.
	
	
		1.Implementation date of
			 Volcker rule prohibitionsSection 13(c)(1) of the Bank Holding Company
			 Act of 1956 (12 U.S.C. 1851(c)(1)) is amended by striking earlier
			 of and inserting later of.
		
